Case 3:18-cv-02282-L-MSB Document 105 Filed 03/10/20 PageID.1578 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10 THE ESTATE OF PAUL SILVA, et al.             )   Case No. 18-cv-02282-L-MSB
                                                )
11                Plaintiffs,                   )   ORDER DENYING AS MOOT
                                                )   DEFENDANT TRI-CITY
12         v.                                   )   MEDICAL CENTER’S MOTION
                                                )   TO DISMISS
13 CITY OF SAN DIEGO, et al.                    )
                                                )   [Doc. 89]
14                Defendants.                   )
                                                )
15                                              )
                                                )
16                                              )
17

18         Pending before the Court is a motion to dismiss first amended complaint for
19   failure to state a claim filed by Defendant Tri-City Medical Center (“Tri-City”).
20   (Doc. no. 89. ) As all claims against Tri-City have been dismissed pursuant to a
21   joint motion of the parties (docs. no. 94, 104), Tri-City’s motion to dismiss is
22   denied without prejudice as moot.
23         IT IS SO ORDERED.
24   Dated: March 10, 2020
25

26
27

28
                                                1
                                                                         18-cv-02282-L-MSB
